UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6827



DANNY LAMONT YARBOROUGH,

                                             Plaintiff - Appellant,

         versus

C. NORD; C. S. MASSEY; WILLIAM JENNETT;
CORRECTIONAL OFFICER SHERROD; CORRECTIONAL
OFFICER COTTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-343-5-BR)

Submitted:   November 21, 1996           Decided:   December 4, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny Lamont Yarborough, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint seeking equitable relief.

While it is unclear whether the Prison Litigation Reform Act, Pub.

L. No. 104-124, 110 Stat. 1321 (1996), was properly applied to

Appellant's complaint, we conclude that the order may be affirmed
because Appellant has subsequently been released from incarcer-

ation, rendering his claims moot because he is no longer subjected

to the conditions of which he complained. Magee v. Waters, 810 F.2d
451, 452 (4th Cir. 1987). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2